Case 1:19-cv-05913-CBA-SMG Document 12 Filed 04/27/20 Page 1 of 4 PageID #: 57
                                                                                    Brian R. Blackman
                                                                                    bblackman@blaxterlaw.com
                                                                                    Direct: 415.500.7705

                                                                                    601 California Street, Suite 1505
                                                                                    San Francisco, CA 94108

                                                                                    www.blaxterlaw.com


                                           April 27, 2020

   VIA ECF

   Honorable Carol Bagley Amon, U.S.D.J
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11021

                  Re:    Walleta Burke v. Whole Foods Market Group, Inc.
                         Case No. 1:19-cv-05913

   Dear Judge Amon:

   We write on behalf of defendant Whole Foods Market Group Inc. (“WFM Group”), to
   request a pre-motion conference to discuss WFM Group’s intended motion to dismiss
   Walleta Burke’s (“Plaintiff”) Complaint under Fed. R. Civ. P. 12(b). WFM Group owns and
   operates the Whole Foods Market stores in New York, and several other states. Its stores sell
   the 365 Everyday Value Vanilla Soymilk Beverage (“365 Soymilk”). Plaintiff alleges 365
   Soymilk is mislabeled because its packaging says “vanilla” when it may contain flavoring
   other than vanilla extract. Based on these allegations, Plaintiff alleges claims for injunctive
   and monetary relief under (1) New York General Business Law (“GBL”) §§ 349 & 350 and
   “Consumer Protection Statutes of Other States and Territories;” (2) for negligent
   misrepresentation; (3) for breach of warranty, implied warranty of merchantability, and
   Magnuson Moss Warranty Act; (4) for fraud; and (5) for unjust enrichment. We have briefly
   outlined below why these claims are defective.

   Plaintiff’s claims are preempted because they attempt to privately enforce the FDCA.
   Plaintiff’s Complaint includes numerous allegations claiming 365 Soymilk’s packaging and
   labeling are false and misleading because they do not comply with regulations promulgated
   under the Food, Drug & Cosmetic Act (“FDCA”). See Dkt. No. 1, ¶¶24-29, 33-36, 41-46.
   Plaintiff’s claims fail because there is no private right of action under the FDCA. The right to
   enforce the FDCA rests solely with the FDA. “[A]ll such proceedings for the enforcement, or
   to restrain violations, of this Act . . . shall be by and in the name of the United States.” 21
   U.S.C. § 337(a). Courts may dismiss when the plaintiff’s “true goal is to privately enforce
   alleged violations of the FDCA.” PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1113 (2d
   Cir. 1997).

   WFM Group has no control or authority over product labeling. WFM Group does not
   manufacture or label 365 Soymilk. It is a retailer. The Complaint, therefore, fails to state a
   claim against WFM Group because it does not allege facts suggesting WFM Group exercised
   any control or authority over the challenged advertising (i.e., the product’s packaging and
   label). Cohn v. Kind, LLC, 2015 WL 9703527, at *3 (S.D.N.Y. Jan. 14, 2015).
Case 1:19-cv-05913-CBA-SMG Document 12 Filed 04/27/20 Page 2 of 4 PageID #: 58




   365 Soymilk’s labeling is not plausibly deceptive to reasonable consumers. To establish
   conduct is materially misleading under General Business Law §§ 349 and 350, Plaintiff must
   show that “a reasonable consumer acting reasonably under the circumstances” would be
   misled. Mantikas v. Kellog Co., 910 F.3d 633, 636 (2d Cir. 2018). A court may determine, as
   a matter of law, that an allegedly deceptive practice would not have misled a reasonable
   consumer. See Fink v. Time Warner Cable, 714 F,3d 739, 741 (2d Cir. 2013). Plaintiff’s
   Complaint fails to allege a plausible claim of deception for two straightforward reasons. First,
   reasonable consumers do not interpret the “vanilla” flavor statement on the product’s
   packaging as an ingredient claim. The statement “vanilla” is there to tell consumers how the
   soymilk will taste. Reasonable consumers do not read this statement as a promise that the
   vanilla flavor they taste exclusively comes from a single botanical source.

   Second, the challenged label cannot be considered materially misleading because the product
   contains the ingredient (i.e., vanilla extract) at issue. See, e.g., Sarr v. BEF Foods, Inc., 2020
   WL 729883 at *12-13 (E.D.N.Y. Feb. 13, 2020) (holding that the challenged “Made with Real
   . . . Butter” claims could not be deceptive as a matter of law when “the Mashed Potatoes do, in
   fact, contain real butter.”). Judges in this district have also held that such claims are only
   potentially cognizable when modifiers like “only” or “exclusively” accompany the label claim
   at issue. See, e.g., Campbell v. Freshbev LLC, 322 F. Supp. 3d. 330, 341 (E.D.N.Y. 2018)
   (holding that the challenged “cold- pressed” claims were not deceptive when the juice
   underwent additional manufacturing steps because there was no “only” or “exclusively”
   modifiers before “cold-pressed” on the label). Here, Plaintiff does not allege that 365 Soymilk
   does not contain vanilla flavoring. Rather, she merely alleges the products lacks the proper
   proportion of vanilla to other flavors. Dkt. No. 1, ¶¶37-40.

   Plaintiff has not alleged an injury. Plaintiff’s price premium allegations are deficient. She
   does not allege when she bought the product, what she paid for the product, or how that price
   compared to competitor’s prices. See, e.g., Colella v. Atkins Nutritional, Inc., 348 F. Supp. 3d
   120, 143 (E.D.N.Y 2018) (plaintiff “provided no facts regarding what the premium was, what
   price he paid for the products, or the price of non-premium products.”)

   Plaintiff lacks standing. Plaintiff lacks standing to seek injunctive relief. Plaintiff’s claim
   that she will buy the product again “if there were assurances that the Products’ representations
   were no longer misleading” is insufficient to establish future injury. See Dkt. 1Compl. ¶¶ 63-
   64. Plaintiff’s mere consideration not only amounts to insufficient “allegations of future
   injury,” but also implies that the Plaintiff will never be injured by the allegedly offending
   product again. Am. Civ. Liberties Union v. Clapper, 785 F.3d 787, 800 (2d Cir. 2015).
   Plaintiff also lacks standing to bring claims under the laws of states in which she has never
   lived and never made a purchase. In re HSBC BANK, USA, N.A., Debit Card Overdraft Fee
   Litig., 1 F. Supp. 3d 34, 49 (E.D.N.Y. 2014). Plaintiff, as a New York citizen, only has

                                                                              Honorable Carol Bagley Amon
                                                                                             April 27, 2020
                                                                                                Page 2 of 4
Case 1:19-cv-05913-CBA-SMG Document 12 Filed 04/27/20 Page 3 of 4 PageID #: 59




   standing to bring claims under the laws of New York. Further, this Court does not have
   specific jurisdiction over claims of out-of-state-plaintiffs because there is no connection
   between their claims and this State. Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct.
   1773, 1780 (2017).

   The Complaint fails to state a claim for fraud. Plaintiff’s fraud claim should be dismissed
   because she has not alleged facts that “give rise to a strong inference of fraudulent intent.”
   Campaniello Imports, Ltd. V. Saporiti Italia S.p.A., 117 F.3d 655, 663 (2d Cir. 1997). The
   Complaint does not allege facts to show that WFM Group either had “both motive and
   opportunity to commit fraud” or “strong circumstantial evidence of conscious misbehavior or
   recklessness.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994).
   Plaintiff’s allegations also fail to meet the stringent requirements of Rule 9(b).

   Plaintiff’s negligent misrepresentation claim fails. Under New York common law, a claim of
   negligent misrepresentation requires a special relationship of trust. Nelson v. MillerCoors,
   LLC, 246 F. Supp. 3d 666, 677 (E.D.N.Y. 2017). Plaintiff’s conclusory allegation that WFM
   Group owed her a duty because it holds “itself out as having special knowledge in the
   production, service and/or sale of the product” is insufficient. See Dkt. No. 1 at ¶82. “[I]f this
   alone were sufficient, a special relationship would necessarily always exist for purposes of
   misbranded food claims, which is not the case.” Stolz v. Fage Dairy Processing Indus., 2015
   WL 5579872 at *25 (E.D.N.Y Sept. 22, 2015). Further, the economic loss rule bars this claim.
   Gordon v. Hain Celestial Grp., Inc., 2017 WL 213815, at *14-15 (S.D.N.Y. Jan. 18, 2017)
   (“plaintiff and the putative class members purchased products they would have otherwise
   purchased at a lesser price or not at all” are subject to the economic loss doctrine.)

   Plaintiff’s claims for express and implied warranty, MMWA and unjust enrichment claims
   fail for claim specific reasons. The express warranty claim fails because plaintiff’s vague and
   conclusory allegations do not provide a sufficient factual basis to establish a plausible breach
   (Tomasino v. Estee Lauder Cos., 44 F. Supp. 3d 251, 263 (E.D.N.Y. 2014)) and because
   Plaintiff failed to provide notice of the alleged breach. Colella v. Atkins Nutritionals, Inc., 348
   F. Supp. 3d 120, 143 (E.D.N.Y. 2018). The implied warranty of merchantability and MMWA
   claims fail because plaintiff fails to allege that the product was not merchantable. Silva v.
   Smucker Nat. Foods, Inc., 2015 WL 536022, at *11 (E.D.N.Y. Sept. 14, 2015) (food products
   need only be fit for human consumption to be merchantable); In re Gen. Motors LLC Ignition
   Switch Litig., 2016 WL 3920353, at *18 (S.D.N.Y. July 15, 2016) (MMWA claims should be
   dismissed if duplicative of other claims). And Plaintiff’s unjust enrichment claim fails as
   duplicative of his other claims. Corsello v. Verizon N.Y. Inc., 18 N.Y.3d 377, 790 (2012).




                                                                               Honorable Carol Bagley Amon
                                                                                              April 27, 2020
                                                                                                 Page 3 of 4
Case 1:19-cv-05913-CBA-SMG Document 12 Filed 04/27/20 Page 4 of 4 PageID #: 60




   Respectfully submitted,

   /s/ Brian R. Blackman
   Brian R. Blackman for
   Blaxter | Blackman

   cc:   David Adams (via ECF)
         Spencer Sheehan (via ECF)
         Michael R. Reese (via ECF)




                                                            Honorable Carol Bagley Amon
                                                                           April 27, 2020
                                                                              Page 4 of 4
